Citation Nr: 0729439	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  05-38 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for a thoracic spine 
injury, currently evaluated as 10 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from October 1989 until 
November 1993.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
North Little Rock, Arkansas.

The veteran's March 2005 notice of disagreement as to the 
issue on appeal also raised claims of entitlement to service 
connection for neck and low back disabilities secondary to 
the service-connected thoracic spine injury, and for 
depression as secondary to his pain.  The depression and 
cervical spine claims were granted in separate January 2006 
rating decisions.  However, the lumbar spine claim has never 
been adjudicated.  Therefore, this issue is referred to the 
RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  

In the present case, the Board finds that additional 
development is required in order to satisfy VA's obligations 
under the VCAA.  Specifically, the veteran indicated at his 
November 2006 videoconference hearing before the undersigned 
that he had filed a claim for disability benefits from the 
Social Security Administration (SSA).  Records associated 
with that disability determination are not contained in the 
claims folder, nor is there any indication that any attempt 
was made to procure such documents.  Although the veteran 
reported during the hearing that his claim for such benefits 
had been turned down, the Board notes that the Social 
Security Administration file would still likely contain 
relevant assessments of the severity of the veteran's spine 
disorder.  

VA has a statutory duty to obtain the SSA records noted 
above. 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  
Moreover, the United States Court of Appeals for Veterans 
Claims (CAVC) has also held that VA has a duty to acquire 
both the SSA decision and the supporting medical records 
pertinent to a claim.  See Dixon v. Gober, 14 Vet. App. 168, 
171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  
These records should be obtained on remand.  See also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1. Contact the veteran to determine the 
approximate date upon which he filed a 
claim for disability benefits from the 
SSA.  Once that information is obtained, 
contact the SSA to obtain such records.  
If any search yields negative results, 
the veteran should be informed of such.  
The negative search should also be noted 
in the claims folder. 

2.  If any additional evidence is 
received, as a result of the above action 
or otherwise, then readjudicate the issue 
on appeal and consider all evidence 
received since issuance of the most 
recent Statement of the Case.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

